COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


B & R CLEANING COMPANY AND
 CINCINNATI CASUALTY COMPANY

v.   Record No. 2500-96-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
ROBERT LEE MATHERLY                                  MARCH 4, 1997


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Martha White Medley; Daniel, Vaughan, Medley &
            Smitherman, P.C., on brief), for appellants.
            (Rhonda L. Overstreet; Lumsden & Overstreet,
            on brief), for appellee.



     B & R Cleaning Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that Robert

Lee Matherly (claimant) did not unjustifiably refuse selective

employment.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        Rule

5A:27.
     On appellate review, we construe the evidence in the light

most favorable to the party prevailing below.       R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    "To support a finding of refusal of selective employment

'the record must disclose (1) a bona fide job offer suitable to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the employee's capacity; (2) [a job offer that was] procured for

the employee by the employer; and (3) an unjustified refusal by

the employee to accept the job.'"     James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 489 (1989)(quoting

Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App. 97, 98, 335
S.E.2d 379, 380 (1985)).   Factual findings made by the commission

will be upheld if supported by credible evidence.     Id. at 515,

382 S.E.2d at 488.
     The unrebutted evidence established that Dr. Murray E.

Joiner, Jr. released claimant to full duty as a janitor, but

restricted claimant to lifting no more than thirty-five to forty

pounds and to no prolonged or repetitive bending.    The job

description submitted by employer to Dr. Joiner and approved by

him required claimant to work with his body bent over at the

waist on a frequent basis and required him to lift up to

thirty-five pounds.   Claimant testified that the job required

frequent bending and lifting up to seventy-five pounds.

     Based upon this record, the commission was entitled to give

little or no weight to Dr. Joiner's approval of the job

description.   The commission's finding that the claimant's

pre-injury work exceeded Dr. Joiner's restrictions, particularly

as to prolonged and repetitive bending, is supported by credible

evidence.   In making its finding, the commission considered

claimant's testimony and the size of the barrels claimant was

required to lift.    Because employer failed to prove that the



                                  2
selective employment was suitable to claimant's residual work

capacity, we cannot find that the commission erred in holding

that claimant did not unjustifiably refuse the offer of selective

employment.

     For the reasons stated, we affirm the commission's decision.

                                                       Affirmed.




                                3